IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 7, 2011

             WILLIAM A. HOWARD v. STATE OF TENNESSEE

            Direct Appeal from the Criminal Court for Davidson County
                      No. 200A856 Monte Watkins, Judge



              No. M2010-02384-CCA-R3-PC - Filed December 20, 2011




The Petitioner, William A. Howard, pled guilty to second degree murder, and the trial
court entered an agreed sentence of twenty-five years, to be served at 100%. The
Petitioner filed a petition for post-conviction relief, which the post-conviction court
denied after a hearing. On appeal, the Petitioner contends: that his guilty plea was not
knowingly and voluntarily entered because his counsel did not inform him of the
consequences of his plea and because he coerced him into pleading guilty. After a
thorough review of the record and applicable authorities, we conclude there exists no
error. We, therefore, affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which T HOMAS T.
W OODALL and D. K ELLY T HOMAS, J R., JJ., joined.

Nathan Moore, Nashville, Tennessee for the appellant, William A. Howard.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General; Victor S. Johnson, III, District Attorney General, and Roger Moore,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                      OPINION



                                        I. Facts
       This case arises from the murder of Samuel Kinnard. At the hearing wherein the
Petitioner pled guilty to second degree murder, the following occurred: At the start of the
hearing, the trial court questioned the Petitioner about whether he was under the influence
of any intoxicant or suffering from a mental illness, both questions to which the Petitioner
responded negatively. The Petitioner expressed his satisfaction with his counsel’s
representation and his understanding of the plea that he was entering and the sentence he
would receive. The trial court ensured that the Petitioner understood the rights he was
waiving by pleading guilty and also ensured that the Petitioner was not promised anything
or threatened in any way to obtain his plea of guilty.

      The State then informed the trial court that, had the case gone to trial, the evidence
would have proven:

       that on Tuesday, October the 25th, 2005, at about two-forty-five in the
       afternoon, the victim, Samuel Kinnard, known as Sammy, left his girlfriend,
       Latoya Moore’s house, at 152 Dellway Drive. He was driving a brown
       Oldsmobile Cutlass, a car that he usually drove, and he went a short
       distance to . . . 2705 Dickerson Road, to a Shell Gas Station. When he
       went in one of the people that he saw was a woman by the name of Latasha
       Quarles. Ms. Quarles would have testified that when he walked into the
       Shell Gas Station that he looked at her, they said something like, “Good
       afternoon,” or something to that affect, then he walked in. And after he had
       been in the station for just a couple of minutes, not even that long actually,
       the [D]efendant came in dressed in a blue dickey – from his head to toe
       dressed in blue. He put on a blue bandana around his head. He walked in
       with a black pistol and began shooting at Mr. Kinnard. Mr. Kinnard was hit
       five times. Once in the left knee cap. Once in the left arm. And three
       times he was struck in the midsection of his body. All three of those, the
       Medical Examiner would have testified could have caused death. And,
       indeed, Mr. Kinnard was found – when the police got there within a few
       minutes, Mr. Kinnard – there was no pulse and he died shortly thereafter.

       The witnesses would have testified that after [the Defendant] – who said
       nothing when he walked into the Shell Gas Station – after he shot him five
       times that he, then, turned around and fled the scene. He went to the
       Dellway Villa Apartments. When he got to the Dellway Villa Apartments
       he went to Karla Allen’s door, knocking on the door. She did not let him in.
       Kamika Bell, he knocked on her door. And you heard from her on Tuesday
       of last week, Judge. Ms. Bell would have said that she did – he did knock
       on her door. The roommate let him in. That he came in. That he asked her
       to hide the weapon. That he took off his blue dickey. He wrapped his blue

                                             2
       dickey around the gun. He left the apartment. And a few – about a week
       later officers from the Metropolitan Police Department spoke with him, and
       he did come in, and spoke with Detective Jeffrey Wiser. During that
       interview the [D]efendant admitted finally that he did go into the Shell Gas
       Station, that he did shoot and kill Samuel Kinnard, and that he did take the
       weapon and he threw it over the bridge into the river.

        Based upon this conduct, the Petitioner pled guilty to second degree murder, and
the trial court entered an agreed sentence of twenty-five years, to be served at 100%.

       The Petitioner filed a petition for post-conviction relief in which he alleged he
received the ineffective assistance of counsel. The post-conviction court held a hearing,
but the transcript of that hearing is not included in the record. The post-conviction denied
post-conviction relief in a written order.

                                       II. Analysis

       On appeal, the Defendant contends the trial court erred when it failed to grant him
post-conviction relief because his trial counsel did not advise him of the consequences of
pleading guilty, did not adequately investigate the case, and induced him to plead guilty.
The State counters that the Petitioner, by failing to include the transcript of the guilty
plea, has waived our review of these issues.

       We first note that the Petitioner’s brief fails to make any citation to the record to
support his contentions that his trial counsel was ineffective. Rule 10(b) of the Rules of
this Court provides, “Issues which are not supported by argument, citation to authorities,
or appropriate references to the record will be treated as waived in this court.” We
conclude the Petitioner has waived our review of these issues for this reason.

       Further, we agree with the State that the incomplete record precludes appellate
review in this case. An appellant has the duty of preparing a record that conveys a fair,
accurate, and complete account of what transpired in the trial court with respect to the
issues that form the basis of the appeal. Tenn. R. App. P. 24(b). In the absence of a
complete record, this Court is precluded from reviewing any issues raised by an appellant
and must presume the trial court’s findings were correct. See State v. Groseclose, 615
S.W.2d 142 (Tenn. 1981). Without the transcript of the post-conviction hearing, we must
presume that the post-conviction court correctly dismissed the Petitioner’s petition.

                                     III. Conclusion




                                             3
        Based on the above mentioned reasoning and authorities, we affirm the post-
conviction court’s judgment.


                                             ___________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                         4